Citation Nr: 1104427	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-34 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include as secondary to exposure to asbestos in service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2010, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required before 
the issue on appeal is ripe for adjudication upon the merits.  38 
C.F.R. § 19.9 (2010).  The Veteran contends that he was exposed 
to asbestos while in service and that this exposure caused his 
current respiratory problems.  

During his July 1961 enlistment examination, the Veteran reported 
a history of pneumonia.  A chest x-ray dated in July 1961 was 
negative.  Service treatment records demonstrate treatment for 
chronic sinus infection-bronchitis in March 1962 and bronchitis 
May 1963.  A chest x-ray dated in January 1964 was "essentially 
negative."  Upon discharge examination, in June 195, clinical 
evaluation did not demonstrate any complaints of a respiratory 
disorder and objective findings were normal.

Post-service treatment records demonstrate treatment for 
bronchitis dating back to 1987, as well of a diagnosis of chronic 
obstructive pulmonary disease (COPD) in June 1994.
 
Upon VA examination dated in July 2009, a VA examiner diagnosed 
the Veteran as having COPD and he opined that it was less likely 
than not that the Veteran's COPD was related to any type of 
asbestos exposure.  Rather, the Veteran's COPD was more likely 
due to his 30 year smoking history of one to two packs a day.  
The examiner further noted that the Veteran had not been 
diagnosed as having asbestosis.

In March 2010, the Veteran testified that he has experienced a 
continuity of his respiratory symptomatology since his discharge 
from service.  He also indicated that he had received treatment 
at the VA Medical Center in Wade Park.  The Board notes that 
these records have not been procured.  As the Veteran has 
identified outstanding VA treatment records, an attempt must be 
made to obtain these records. 

Additionally, in light of the Veteran's current allegations of 
continuity of symptomatology, he should be afforded an additional 
VA examination.  See 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 
20 Vet. App. 79, 81(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain VA medical 
records from the VA health care providers 
in Cleveland, Ohio. Associate the records, 
if any, with the claims file.  If no 
records are found, a negative response 
should be associated with the claims file 
and communicated to the Veteran.

2.  The Veteran should be afforded a VA 
medical examination to obtain an opinion of 
etiology.  The claims file and a copy of 
this remand must be provided to the 
examiner in conjunction with the 
examination, the examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims file.

The examiner is asked to render a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current respiratory 
disorder was caused by or incurred in 
active service, to include whether it is as 
likely as not that the Veteran's episodes 
of bronchitis during service were early 
manifestations of his COPD.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  A 
complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
service record, medical history, and the 
relevant medical science as applicable to 
this claim, accepting as fact his 
statements as to continuous respiratory 
symptoms since service.

3.  Following the completion of the 
requested actions, then re-adjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


